Citation Nr: 0517612	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected asthma, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active periods of service from January 1945 
to December 1946, August 1947 to August 1953, and November 
1953 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999, rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
an evaluation in excess of 30 percent for bronchial asthma.

In November 2001, the Board denied the veteran's claim.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2002 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's November 2001, decision.  Pursuant to 
the actions requested in the Joint Motion, the issue was 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.

In current status the case returns to the Board following the 
completion of development made pursuant to its May 2003 and 
October 2003 remands.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Asthma is manifested by symptoms requiring daily 
inhalational or oral bronchodilator therapy, but does not 
show FEV-1/FVC of 40 to 55 percent, monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic 
corticosteroids.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, 
Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when " a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran' s case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen,  753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The record reflects that the veteran and his representative 
were provided with a copy of the December 1999 rating 
decision, the April 2000 statement of the case and 
supplemental statements of the case dated in April 2001, July 
2003 and April 2005.  By way of these documents, the veteran 
was informed of the requirements for establishing an 
increased rating for asthma.  Thus, these documents provided 
notice of the laws and regulations, the cumulative evidence 
already of record, and the reasons and bases for the 
determinations made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claim.

By letters dated in June 2003, August 2003, and May 2004, the 
RO advised the veteran of the criteria for establishing an 
increased evaluation, the types of evidence necessary to 
prove his claim, the information necessary for VA to assist 
him in developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letter suggested that he submit any evidence in 
his possession.  The letters also informed the veteran that 
at his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records, 
VA outpatient treatment records, and identified private 
treatment records, have been obtained and associated with the 
claims file.  When the veteran filed his claim for an 
increased rating in April 1999, he stated that his treatment 
records were at the VA medical center (MC) in Birmingham, 
Alabama.  When he filed his notice of disagreement in 
February 2000, the veteran himself provided copies of 
pertinent private medical records from Atmore Community 
Hospital.  The RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations

Disability evaluations are determined by comparing a present 
symptomatology with the criteria set forth in VA' s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).   However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

6602
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids 
or immuno-suppressive medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602

Factual Background

An October 1967 rating decision granted service connection 
for bronchial asthma and assigned a 10 percent evaluation, 
effective from July 17, 1967.

The veteran was seen at a private hospital emergency room in 
January 1999 with complaints of flu-like symptoms.  A history 
of asthma was noted.  A cough, crackles bilaterally, mild 
wheezing and yellow sputum were noted.  The differential 
diagnosis was rule out pneumonia, acute bronchitis/sinusitis.  
Following tests, the discharge diagnoses were acute 
bronchitis, acute sinusitis, and mild exacerbation of asthma.

In April 1999, the veteran filed the current claim for an 
increased evaluation for his service-connected bronchial 
asthma.  He has argued that because of his asthma he is 
essentially confined to his home, and without his home 
remedies and his private physician, he would be totally 
incapacitated.

The veteran underwent VA respiratory examination in June 
1999.  The report of that examination noted that the examiner 
had reviewed the medical records that were submitted by the 
veteran.  The veteran's medical history included congestive 
heart failure, coronary artery disease and myocardial 
infarction in December 1986, ischemic cardiomyopathy with 
compensated heart failure, hyperlipidemia and hypertension.  
The examiner reported that bronchial asthma was present 
throughout the record.  The veteran's medications were noted 
to include albuterol inhaler, two puffs, every 4 hours as the 
occasion requires.  The examiner noted that the veteran had a 
16-pound weight loss in the past year, and that he was a 
nonsmoker.  It was noted that the veteran had pneumonia three 
times in the previous 4 months, and that he used a humidifier 
at night.  The veteran stated, by history, that he had an 
asthma attack on the average of twice a week.  He noted his 
symptoms to be an inability to breathe, causing him to become 
frightened with a pounding heart, and that sometimes he 
became dizzy with shortness of breath.  The veteran stated 
that he went to the emergency room for treatment, where he 
received injections.  The veteran stated that air 
conditioning and fans made him feel better, and that his 
asthma was worse at night and during the pollen season.  The 
veteran stated that he coughed up yellow phlegm from time to 
time, and that he got colds often.  The veteran stated that 
he could ambulate approximately one block before he became 
short of breath.  He stated that he paced himself and watched 
his activity.  The veteran stated that rainy weather and 
dusty conditions made it very, very difficult for him to 
breathe and brought on his asthma.  He stated that he could 
also have an asthma attack by sitting in a chair and doing 
nothing.  He stated that he used his inhaler and that 
sometimes it worked and sometimes it did not.  He stated that 
he went to the emergency room when his inhaler did not give 
him the relief that he needed.  The veteran denied having 
oxygen.  The veteran stated that most of his activity was 
taking it easy, resting and trying to avoid overexertion and 
shortness of breath due to asthma.

Upon examination, the veteran's chest was clear to 
auscultation.  He had bilateral breath sounds, and 
symmetrical chest movement.  There was no adventitious breath 
sounds heard.  A June 1999 posterior, anterior, and lateral 
chest x-rays impression was a normal chest.  The June 1999 
pulmonary function tests showed that post-bronchodilator, 
FEV-1 was 65 percent of predicted, and FEV1/FVC was 66 
percent.  The results indicated a mild obstructive lung 
disease defect.  It was noted that the airway obstruction was 
confirmed by the decrease in flow at peak rate and at 25, 50, 
and 75 of the low volume curve.  It was noted that an 
additional restrictive lung defect could not be excluded by 
spirometry alone.  It was noted that on the basis of this 
study, more detailed pulmonary function testing might be 
useful if clinically indicated.  There was a mild decrease in 
diffusing capacity.  FVC was noted to change by 10 percent.  
This was interpreted as an insignificant response to 
bronchodilator.  The diagnoses were bronchial asthma; 
ischemic cardiomyopathy with compensated heart failure, 
currently functional class I, (large anteroseptal apical 
infarct, old.); hyperlipidemia; hypertension; and coronary 
artery disease.

VA and private outpatient and hospitalization treatment 
records for 1997 through 1999 document that the veteran was 
seen in emergency room settings on several occasions for 
exacerbations of his asthma or for follow-up of prior 
treatment.  More specifically, these records document that he 
was seen on an outpatient basis in June and November of 1997, 
in February and March 1998, and in January 1999.

The veteran underwent VA respiratory examination in August 
2000.  The report of that examination noted that the examiner 
had reviewed the veteran's claims folder.  It noted further 
that the veteran used nebulizers for asthma.  It also noted 
that the veteran had a heart attack in 1986 after which he 
had an angioplasty.  It was noted further that he had been 
seeing a private cardiologist for the progressive symptoms of 
shortness of breath with exertion and that cardiomyopathy had 
been diagnosed.  The report noted that the veteran had 
complained for the previous 3 months of shortness of breath 
with exertion.  The veteran reported that prior to taking the 
heart medication he was getting very short of breath, but 
since taking the heart medications he reported he was able to 
walk for about half a block before feeling short of breath.  
The veteran reported a cough sometimes associated with phlegm 
that was clear in color.  There was no history of any 
coughing up of blood or of any anorexia.  The asthma was 
noted to be seasonal and especially worse during the months 
of June, July and August.  The veteran reported that he had 
asthmatic attacks with shortness of breath and wheezing about 
one-to-two times per week and that he had been using the 
nebulizer treatments.  Allergies were reported to grass, 
roses and pecans.  The veteran reported having been 
hospitalized for asthma in 1953 and 1974.  He stated that 
when his wheezing and shortness of breath was worse, he went 
to the emergency room.  He reported that his last visit to 
the emergency room was 4 months before.  He noted that he had 
periods of incapacitation from asthma.  In terms of 
diagnoses, the examiner referenced the report of a 
contemporaneous heart examination that he had conducted on 
the veteran.

In the referenced heart examination report, the examiner 
noted that the veteran had been seeing a cardiologist for the 
progressive symptoms of shortness of breath with exertion 
that is attributed to both his heart and lung problems.  The 
veteran was said to continue to take medication for both the 
heart and lung problem, and was said to go to the emergency 
room at times to get shots to relieve wheezing.  The examiner 
opined that asthma can contribute to heart failure, 
especially right heart failure, and that many times it is 
difficult to differentiate whether the veteran's dyspnea is 
because of the congestive heart failure or asthma.

August 2000 pulmonary function tests showed that post-
bronchodilator, FEV-1 was 74 percent of predicted, and 
FEV1/FVC was 66 percent.

Private treatment records show treatment for an acute 
exacerbation of asthma in March 2003.  

On VA examination in June 2004, the veteran's symptoms 
included nighttime shortness of breath, which was worse in 
the day.  He complained of occasional wheezing throughout the 
day.  His shortness of breath improved after he used tea and 
cough syrup, with significant amount of sputum.  He also used 
Flonase nasal spray, which was unrelated to his respiratory 
conditions.  He reported that at night he slept with an air 
purifier and that he bought special bed to sleep at an 
inclined position because of his shortness of breath.  He 
also put a pan of ice in front of the fan to help with cool 
air blowing on him.  He was last treated for asthma in June 
2003, and according to medical records there were no 
treatment records since that time either from Primary Care, 
pulmonology or emergency room care.  He had not had regular 
treatment in the last year for asthma attacks.  He stated 
that his home remedies helped more than anything else.  He 
took theophylline 300 mg twice a day, albuterol as needed, 
which he averaged twice a week.  He used a flunisolide 
inhaler although he did this on rare occasions and used an 
herbal remedy tea that he drank daily.  He did not have any 
home oxygen or portable oxygen and had no home nebulizing 
treatment.  On physical examination the chest was normal.  
There was no use of accessory muscles and no barrel chest.  
Lungs were clear to auscultation with bilateral breath 
sounds.  He had no rhonchi or wheezing or rales.  He spoke 
effortlessly and cardiovascularly he had a regular heart rate 
and rhythm.  There were no murmurs, rubs or gallops with no 
peripheral edema and he had no peripheral clubbing or 
cyanosis.  

Pulmonary function testing showed mild small airway 
obstructive defect.  There was no change with bronchodilator.  
FEV-1 was 96 percent predicted and FEV1/FVC was 105 percent 
predicted.  The veteran failed to report for his chest X-ray.  
The examiner noted that the veteran's asthma was based on his 
subjective history, examination and PFTs since no treatment 
records were of record since June 2003.  Therefore, the 
severity of the veteran's asthma was based on daily 
inhalation or oral bronchodilation therapy and FEV1 being 
greater than 70 percent.  

Additional records of private treatment dated from 2002 to 
2004 primarily show evaluation of the veteran for severe 
ischemic cardiomyopathy and exertional dyspnea with asthma.  

Analysis

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  In reaching this 
conclusion, significant weight is accorded to the pulmonary 
function test values showing that the veteran's service-
connected asthma does not warrant greater than 30 percent 
evaluation under the provisions of Diagnostic Code 6602.  The 
June 2004 FEV-1 of 96 percent of predicted and FEV1/FVC of 
105 percent are actually greater than the values contemplated 
by the currently assigned 30 percent disability evaluation.  
The June 2004 examiner noted that the veteran failed to 
report for a chest X-ray; however, the PFT study provided 
sufficient data to adequately rate the disability.  The 
diagnostic criteria call for the percentages with respect to 
the FEV1 and FEV-1/FVC values; these figures were clearly 
registered during this testing.  In addition, they show 
improvement when compared to pulmonary studies performed in 
August 2000.  The next higher rating of 60 percent would, in 
part, require a showing of FEV-1 in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 in the 
range from 40 through 55 percent.  This level of disability 
was not demonstrated in any of the PFTS dicusssed above.

In addition, the medical evidence does not establish that the 
veteran requires monthly care for his asthma attacks or 
steroidal medication.  The record in this case shows that the 
veteran uses albuterol inhalers but has not been prescribed 
steroid medication.  As noted above, a 60 percent evaluation 
would require a showing that the veteran requires, in part, 
at least monthly visits to a physician for required care of 
exacerbations, or: intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The veteran has indicated that his flare-ups or exacerbations 
of his asthma necessitate emergency room visits no more than 
every few months.  The medical evidence of record does not 
show otherwise.  For example in June 2004 the VA examiner 
noted that there were no treatment records since June 2003.  
Prior to that, during VA examination in August 2000, the 
veteran was noted to have last visited the emergency room for 
his asthma 4 months before.  

The record also shows that the veteran is frequently seen by 
private and VA health care providers for a myriad of medical 
problems, most of which focus on his cardiac problems.  The 
VA and private notes reflecting treatment for dyspnea on 
exertion with asthma are noted.  However, these records do 
not show evidence of treatment or complaints of asthma 
attacks indicative of increased or worsening disability.

In summary, while it is clear that the veteran has had an 
ongoing problem with his respiratory symptoms over the years, 
it is not currently shown that his visits are on a monthly 
basis.  The most recent evidence reflects that his complaints 
appear to be fairly well controlled with his medication and 
use of an inhaler.  This evidence simply does not meet the 
criteria for a disability rating in excess of 30 percent 
under the diagnostic criteria for the evaluation of bronchial 
asthma.

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
asthma and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to an increased evaluation for asthma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


